DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 68-76 and 79-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro (US 2008/0139910) in view of Ray (US 2009/0240127).
Regarding claim 68, Mastrototaro discloses an analyte monitoring system, comprising: an analyte measurement device (paragraph [0008]) comprising an in vivo sensor adapted to measure an analyte (paragraphs [0027], [0052]), a processing device (paragraph [0033]), and a computer-readable storage medium (paragraph [0033]) having a software application stored thereon that, when executed, causes the processing device to: automatically cause display of the analyte measurement result if the analyte measurement result is outside of a target range for the user (paragraphs [0037]); and automatically cause display of a tagging input interface that requests that the user tag the analyte measurement result (paragraph [0066]), wherein the tagging input interface is automatically caused to be displayed only if the analyte measurement result indicates a potential issue with the measurement (paragraph [0066]).  Mastrototaro does not disclose the triggering of the tagging input interface being caused by the analyte 
Regarding claim 69, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a post-meal tag (paragraph [0066]).  
Regarding claim 70, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a meal tag (paragraph [0066]).  
Regarding claim 71, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a tag selected from 
Regarding claim 72, Mastrototaro further discloses that the software application, when executed, causes the processing device to record the tag as a time-stamped event (paragraph [0066]).  
Regarding claim 73, Mastrototaro further discloses that the software application, when executed, causes the processing device to cause display of a reminder for the user to enter information, wherein the information is selected from the group comprising: a time of a meal, an amount of a meal, a time of a bolus, or an amount of a bolus (paragraph [0070]).  
Regarding claim 74, Mastrototaro further discloses that the software application, when executed, causes the processing device to cause display of a reminder during each of a plurality of predefined time periods (paragraph [0070], the periods being determined from the user’s schedule).  
Regarding claim 75, Mastrototaro calls for the reminders to be delivered during time periods determined from the user’s profile and schedule and to cover normal meals, but does not specifically call for these periods to comprise a morning time period, a mid-day time period, and an evening time period. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have specifically used morning, mid-day, and evening time periods for reminders of events including meals, since Applicant has not disclosed use of these particular specific periods as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the meal periods derived from the user’s profile and schedule set forth in Mastrototaro. Moreover, it 
Regarding claim 76, Mastrototaro further discloses that the information is associated with each of the plurality of predefined time periods, and wherein the software application, when executed, causes the processing device to cause display of the reminder during each of a plurality of predefined time periods only if the information associated with that predefined time period has not been entered (paragraph [0070], “if the user forgets”).  
Regarding claim 79, Mastrototaro further discloses that the analyte measurement result is a glucose measurement result (paragraph [0006]).  
Regarding claim 80, Mastrototaro further discloses that the software application, when executed, causes the processing device to determine whether the analyte measurement result is outside the target analyte range for the user (paragraph [0066]).  
Regarding claim 81, Mastrototaro further discloses that the tagging input interface is automatically caused to be displayed only if the analyte measurement result is determined to be outside of the target analyte range for the user and only if the at least one processing device is operating in a first mode, wherein the software application, when executed, causes the processing device to automatically operate in the first mode “based on” a health care .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0082711 to Poeze, 2010/0204557 to Kiaie, and 6302844 to Walker, which also disclose analyte monitoring systems configured to prompt for tagging of results in response to sensed analyte levels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791